Citation Nr: 9923906	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  95-05 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include numbness of the right 
arm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D.T.



ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, which denied the veteran's 
request to reopen his claim of service connection for 
residuals of a head injury, to include numbness of the right 
arm.  The veteran perfected an appeal as to that adverse 
determination.

In November 1997, the Board remanded the instant case for 
additional development, to include securing private and 
service medical records.  The claims file has been returned 
to the Board for disposition.


FINDINGS OF FACT

1.  By an August 1990 rating decision, the RO denied service 
connection for residuals of a head injury, to include 
numbness of the right arm; the veteran was notified of that 
determination and furnished with a notice of procedural and 
appellate rights by a letter dated in September 1990, but did 
not file a notice of disagreement (NOD).

2.  Evidence added to the record since the August 1990 RO 
determination is cumulative of evidence already of record, 
and is not of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The August 1990 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  Evidence added to the record since the August 1990 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for residuals of a head 
injury, to include numbness of the right arm, is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

The RO denied the veteran's original claim of entitlement to 
service connection for residuals of a head injury, to include 
numbness of the right arm, by a rating decision dated in 
August 1990.  By a letter dated in September 1990 with 
attachment, the veteran was notified of the determination, 
and informed of his procedural and appellate rights.  
However, the veteran did not initiate an appeal with a timely 
NOD.  Therefore, the August 1990 decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c).  However, 38 U.S.C.A. § 5108 provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In this case, as there is a prior final RO rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented or secured.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the August 1990 rating decision, the last 
disposition in which the veteran's claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999) (en banc); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step 
is to determine whether new and material evidence has been 
received under 38 C.F.R. § 3.156(a).  Secondly, if new and 
material evidence has been presented, then immediately upon 
reopening the veteran's claim, VA must determine whether the 
claim is well-grounded under 38 U.S.C.A. § 5107(a).  In making 
this determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well-grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); Hodge, supra.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly-submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Basically, the veteran contends that during active service in 
March 1970, a car in which he was traveling was struck by a 
300-pound cement block which fell from an overpass, crushing 
his skull and knocking him unconscious.  He avers that he has 
suffered from residuals of that head injury, to include 
headaches, vision problems, dizziness, and right arm 
numbness.

The evidence of record at the time of the initial denial in 
August 1990 of entitlement to service connection for 
residuals of a head injury, to include numbness of the right 
arm, included the veteran's service medical records.  The 
veteran's November 1969 enlistment examination showed a 
history of migraine headaches.  A March 1970 narrative 
summary shows that the veteran was admitted to the Camp 
Pendleton Naval Hospital, Camp Pendleton, California, on 
March 19, 1970, due to an auto accident 5 days previously, 
which resulted in a loss of consciousness and a laceration to 
the side of the head.  The veteran was treated at a local 
hospital, and then transferred to Long Beach Naval Hospital 
for observation.  X-rays were negative.  On March 19, 1970, 
the veteran's sutures were removed at the Camp Pendleton 
dispensary.  He was then diagnosed with cellulitis of the 
left facial area.  On April 3, 1970, he was discharged to 
duty.  Remaining service medical records reveal that the 
veteran complained of headaches in June 1970, September 1970, 
and July 1971.  The veteran's November 1971 discharge 
examination was silent as to residuals of a head injury, to 
include headaches, vision problems, dizziness, and right arm 
numbness.

Also of record in August 1990 were private clinical records 
dated from December 1973 to September 1989.  These show 
complaints of migraine headaches in January 1977 and October 
1977, numbness of the right arm in May 1980, headaches in May 
1981, swollen eyes in June 1986, and a corneal abrasion of 
the left eye in June 1989.

Another document of record in August 1990 was a VA medical 
certificate, dated in July 1985.  The veteran complained of 
headaches for the preceding 15 years, since a motor vehicle 
accident in 1970 which resulted in a head injury.  He stated 
that the headaches occurred two to three times per week, and 
that they sometimes did not occur for a period of weeks.  The 
diagnosis was muscle contraction headaches.

Also of record was a VA Form 21-4176, Report of Accidental 
Injury, received in March 1990, upon which the veteran stated 
that he was traveling on the Los Angeles, California, freeway 
while on leave in March 1970, when the automobile was struck 
by a concrete block which fell from an overpass and hit the 
vehicle.

Additional evidence considered at the time of the August 1990 
rating decision consisted of the report of a VA examination 
dated in May 1990.  The veteran reported chronic headaches 
almost daily since his 1970 motor vehicle accident.  He also 
reported having double vision and numbness in the right arm.  
Electromyograph (EMG) and nerve conduction studies showed 
evidence of possible root irritation at C6-C7.  X-ray 
examination of the skull and cervical spine was normal, while 
X-ray examination of the sinuses showed a slightly thickened 
membrane, right maxillary antrum, with the remainder of the 
sinuses being negative.  The impression was status post motor 
vehicle accident and closed head injury with laceration, 
resolved, with evidence of double vision and chronic 
headaches secondary to same.  The examiner stated that the 
headaches sounded like tension headaches, but since they 
occurred earlier in the day, and given the veteran's history 
of hay fever, chronic sinusitis was possibly suspected.  The 
examiner attributed the numbness in the veteran's right arm 
to possible C6-C7 nerve root irritation, as noted on nerve 
conduction studies.  Later in May 1990, the examiner 
recommended a specific check of the sinus films, or asking 
the radiologist to review skull films to be sure sinusitis 
had been ruled out.

The RO denied the claim in August 1990, finding that the 
evidence did not reflect chronic residuals of the head injury 
sustained in service.  

Pertinent evidence added to the record since the final RO 
decision in August 1990 includes a statement from a retired 
private physician, Ted Hohm, M.D., received in April 1994, 
which stated that "I consulted with one [redacted], 
[redacted], from the year 1972 through 1990 for headaches, 
blurred vision and a chronic numbness in his arm."

In May 1994, the RO contacted the veteran, and requested that 
he furnish medical evidence showing treatment by Dr. Hohm 
from 1972 through 1990.

In June 1994, in response to the request for the records from 
Dr. Hohm, the veteran submitted private clinical records 
dated from March 1971 to June 1988.  These records were in 
large part duplicative of the previously-received records 
dated from December 1973 to September 1989.  There were 
additional records dated from March 1971 to January 1973, 
which showed that in January 1973, the veteran was treated 
for a contusion of the left leg, resulting from an automobile 
accident.  There were also records dated from November 1968 
to February 1971, and from August to November of 1973.  
However, those records were completely silent as to an 
automobile accident and/or residuals of a head injury.

On his VA Form 9 substantive appeal, received in February 
1995, the veteran stated that he was treated by a private 
physician and at a VA outpatient clinic in the 1970's for 
headaches, vision problems, and arm numbness.  In that same 
month, the RO requested further information regarding the 
claimed treatment.

During his July 1997 Travel Board hearing before the 
undersigned Board Member, the veteran testified that 
immediately following the in-service motor vehicle accident 
on March 13, 1970, he was treated at Los Angeles General 
Hospital, Los Angeles, California.  He also testified that he 
was unconscious for a number of days following the accident, 
and was next treated at the Long Beach Naval Hospital in the 
intensive care unit, and was finally taken by ambulance to 
the Naval hospital at Camp Pendleton, where he was admitted 
on March 19, 1970, to have his sutures removed.  The veteran 
also testified that for 12 or 13 years following his release 
from active service, he worked for Armour and Company, and 
although he sometimes received medical care, he was not 
treated for headaches.  The veteran also testified that his 
right arm would sometimes become numb, and that he had not 
seen a physician in the last 1 or 2 years for his complaints.

D.T. testified that he was a passenger with the veteran at 
the time of the accident in March 1970, that he rode in the 
ambulance with him, and that the veteran was unconscious for 
at least 5 hours.

In its November 1997 remand, the Board requested that the RO 
obtain treatment records from the Los Angeles General 
Hospital, Los Angeles, California, generated in connection 
with the veteran's March 1970 in-service vehicular collision.  
Treatment records for that period were also requested from 
the Camp Pendleton and Long Beach, California, Naval 
hospitals.

Following receipt of a release from the veteran, the RO 
contacted the Los Angeles County University of Southern 
California Medical Center (formerly Los Angeles General 
Hospital) in December 1997 for the pertinent March 1970 
records.  The hospital replied in January 1998 that the 
veteran was last seen at the facility more than 7 years 
previously, and his chart was no longer available for review.

In December 1997, the RO contacted the National Personnel 
Records Center (NPRC) and requested treatment records dated 
in March 1970 from Long Beach, and from March to April of 
1970 from Camp Pendleton.  The NPRC replied in February 1998 
that no Camp Pendleton records were found.

Following a request by the veteran's representative in April 
1998 that a search for Long Beach treatment records be 
undertaken, January 1999 correspondence from the NPRC stated 
that the veteran's name was not on the general registry with 
respect to treatment in March 1970 at the Camp Pendleton and 
Long Beach facilities.

The additional evidence received since August 1990 which has 
not been previously submitted reflects the veteran's reported 
history and belief that he currently suffers from residuals 
of a head injury, due to his March 1970 in-service motor 
vehicle accident.  This new evidence, however, does not 
reflect medical documentation or opinion that the veteran has 
a current condition as claimed by him which is etiologically 
related to or stems from the vehicular accident that occurred 
during service in 1970.  It has been established that the 
veteran was in the accident and that he was .rendered 
unconscious.  He had a closed head injury.  What was absent 
from the record in 1990 and is still absent from the record 
is medical evidence that the medical problems he had between 
1970 and 1990 and between 1990 and currently are the result 
of the head injury.  The VA doctor in 1990 suggested that the 
headaches were secondary but the report also suggested  the 
headaches could be related to an upper respiratory ailment.  
And no other physician has said the veteran has an eye 
ailment related to the accident.

A further problem connecting the headaches to the head injury 
is that the veteran had said he had headaches even prior to 
service, and that while he had headaches during service, and 
from time to time after service, they were never tied to the 
accident in the service records or by any other physician 
after service, with the lone exception of the VA physician in 
1990, and his assessment was not unequivocal.  In any event, 
the RO had the physician's assessment when it denied the 
claim in 1990, and no evidence came in afterwards that even 
suggested the headaches were residuals of the head injury in 
service.

The Board notes the veteran's sincere belief, variously 
stated, that his residuals of a head injury are etiologically 
related to service.  However, it is the province of health 
care professionals to enter conclusions which require medical 
opinions, such as an opinion as to the relationship between a 
current disability and service or post-service 
symptomatology.  The veteran's lay opinion does not present a 
sufficient basis to establish the required nexus.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran's 
statements do not constitute competent medical evidence, 
because there is no indication that he has the medical 
training, expertise, or diagnostic ability to competently 
link residuals of a head injury to his active service.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).

In the veteran's case, no competent medical evidence has been 
added to the record since August 1990 relating residuals of a 
head injury, to include headaches, dizziness, visual 
difficulties, or numbness of the right arm, to any incident 
or manifestation during his period of active service, or to 
any reported continuous post-service symptomatology.  The 
newly-received evidence (specifically, the April 1994 
statement of Dr. Hohm) simply states that he treated the 
veteran for headaches, blurred vision, and numbness of the 
right arm.  In view of the fact that the existence of those 
disorders was recognized in the prior RO decision, the newly-
received evidence merely documents something that was already 
known in August 1990.  In that regard, the newly-received 
evidence is cumulative of evidence already of record.  None 
of the additional evidence is material, because it does not 
link a currently-diagnosed disorder with the remote events of 
service.  

For the reasons indicated, this additional evidence is not 
"material" in that it does not establish that the veteran 
experienced symptomatology in service which has been linked 
to any residual of a head injury, to include headaches, 
dizziness, visual disorders, or numbness in the right arm, or 
that he suffers from residuals of a head injury related to 
service.  The Board finds that this additional evidence, by 
itself, or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of this claim.  
38 C.F.R. § 3.156(a).  Accordingly, the veteran's claim is 
not reopened.  38 U.S.C.A. § 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a).

The Board notes that in Hodge v. West, the United States 
Court of Appeals for the Federal Circuit concluded that the 
proper test for determining whether new evidence is 
"material" is the regulatory definition set out in 
38 C.F.R. § 3.156(a).  While the RO, in the July 1994 rating 
decision on appeal, stated that the test as to whether newly-
submitted evidence was material was the test announced in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), and which 
was overruled by the Court of Appeals for the Federal Circuit 
in Hodge, the Board finds that adjudication by the Board 
would not prejudice the veteran, and that a remand is not 
required in this veteran's case to comply with due process 
requirements.  In this case, the July 1994 RO rating decision 
finding that new and material evidence had not been presented 
to reopen the claim was decided on the basis that the newly-
submitted evidence did not show treatment for residuals of a 
head injury (specifically, migraine headaches and right arm 
pain) during service, and did not contain a medical opinion 
relating those disorders to active service.  


ORDER

New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for residuals of a head injury, to include 
numbness of the right arm, is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

